                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61422-BLOOM/Valle

RANDY ROSENBERG, D.C., P.A, a/a/o
Danielle Russell, on behalf of itself and all
others similarly situated,

          Plaintiff,

v.

GEICO GENERAL INSURANCE COMPANY,

      Defendant.
_________________________/

                                                ORDER

          THIS CAUSE is before the Court upon Plaintiff Randy Rosenberg, D.C., P.A.’s

(“Plaintiff”) Motion for Consideration of Remand (“Motion for Remand”), ECF No. [7], seeking

to remand the proceedings back to state court in Broward County. The Court has carefully

reviewed the Motion for Remand, the record and applicable law, and is otherwise fully advised.

For the reasons that follow, the Motion for Remand is denied.

     I.   BACKGROUND

          Plaintiff brings a class claim for declaratory relief against Geico General Insurance

Company (“Defendant”), alleging that Defendant have a wide-spread practice of improperly

paying personal injury protection (“PIP”) claims at a reduced amount. See ECF No. [1-2] (the

“Complaint”). In addition to declaratory relief, Plaintiff seeks an order “awarding monetary

damages to the individual plaintiff only [and] requiring re-adjustment of all claims based on a

proper reading of the insurance policy.” Id. at 16. Plaintiff challenges Defendant’s interpretation

of a specific endorsement to one of its automobile policies, FLPIP (01-13). The endorsement
                                                             Case No. 19-cv-61422-BLOOM/Valle


includes the following language: “A charge submitted by a provider, for an amount less than the

amount allowed above, shall be paid in the amount of the charge submitted.” Id. ¶ 14.

       According to the Complaint, Danielle Russell (“Russell”) was insured under an automobile

insurance policy with Defendant. Id. ¶ 17. Russell was involved in a motor vehicle accident while

insured. Id. ¶ 16. Plaintiff is a health care provider who provided medical care through an

assignment of benefits to Russell for injuries sustained in the motor vehicle accident. Id. ¶ 17. The

Complaint lists four charges for medical services to Russell for which Plaintiff submitted claims

to Defendant. Id. ¶¶ 18-21.

       The four charges listed in the Complaint were in amounts less than the amount permitted

by a permissive fee schedule in the Florida PIP Statute, Section 627.736, Florida Statutes. Id. For

each charge that was below the fee schedule amount Defendant reimbursed Plaintiff for 80% of

the billed amount and provided an Explanation of Review (“EOR”) that contained the code “BA.”

Id. ¶ 22. The BA code indicated that Defendant reduced reimbursement of the charge to 80% of

the billed amount. Id. Plaintiff believes that the language in the endorsement required full payment

of bills for an amount that was less than the fee schedule, as opposed to only 80% of the amount

billed. Id. ¶¶ 15, 55. Defendant has taken a contrary position. Id. ¶¶ 15, 56.

       This case was originally filed in the Seventeenth Judicial Circuit in and for Broward

County, Florida. Defendant filed a Notice of Removal on June 6, 2019, relying on the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332, 28 U.S.C. § 1441(a) and (b), and 28 U.S.C. § 1453,

asserting that “this is a putative class action with more than 100 putative class members that are

seeking to recover in excess of $5,000,000 in the aggregate, and there is minimal diversity.” ECF

No. [1] ¶ 7. The instant Motion for Remand, ECF No. [7], then followed.




                                                  2
                                                              Case No. 19-cv-61422-BLOOM/Valle


       In the Motion for Remand, Plaintiff states that the motion was filed “in an abundance of

caution” for the Court to consider “whether remand of this case for lack of subject matter

jurisdiction under Article III is appropriate.” Id. at 3. Plaintiff brings to the Court’s attention the

recent holding in Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., in which the Eleventh Circuit

Court of Appeals stated that “when a plaintiff is seeking declaratory relief without a claim for

money damages for injuries already suffered, the plaintiff must allege facts from which it appears

that there is a substantial likelihood that he will suffer injury in the future.” 925 F.3d 1205, 1214–

15 (11th Cir. 2019). Plaintiff notes that the instant case may be distinguishable from Gerber

because Plaintiff is seeking monetary damages.

 II.   LEGAL STANDARD

       “It is axiomatic that federal courts are courts of limited jurisdiction.” Ramirez v. Humana,

Inc., 119 F. Supp. 2d 1307, 1308 (M.D. Fla. 2000) (citing Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994)). Removal to federal court is proper in “any civil action brought

in a state court of which the district courts of the United States have original jurisdiction.” 28

U.S.C. § 1441(a). To establish original jurisdiction, an action must satisfy the jurisdictional

prerequisites of either federal question jurisdiction under 28 U.S.C. § 1331 or diversity jurisdiction

under 28 U.S.C. § 1332. Federal question jurisdiction exists when the civil action arises “under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Diversity jurisdiction

exists when the parties are citizens of different states, and the amount in controversy exceeds

$75,000. See Id. § 1332(a). The removing party has the burden of showing that removal from state

court to federal court is proper. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309,

1314 (11th Cir. 2002). “To determine whether the claim arises under federal law, [courts] examine




                                                  3
                                                              Case No. 19-cv-61422-BLOOM/Valle


the ‘well pleaded’ allegations of the Complaint and ignore potential defenses.” Beneficial Nat.

Bank v. Anderson, 539 U.S. 1, 5 (2003).

       The CAFA “expanded considerably the subject matter jurisdiction of the federal courts

over class actions that meet certain minimal requirements.” Dudley v. Eli Lilly & Co., 778 F.3d

909, 911 (11th Cir. 2014) (citing Miedema v. Maytag Corp., 450 F.3d 1322, 1327 (11th Cir. 2006)).

“Specifically, CAFA grants federal district courts jurisdiction over class actions where (1) any

member of the plaintiff class is a citizen of a state different from the state of citizenship of any

defendant, (2) the aggregate amount in controversy exceeds $5 million, and (3) the proposed

plaintiff class contains at least 100 members.” Id. (emphasis omitted) (citing 28 U.S.C. §

1332(d)(2), (5)-(6)); see S. Florida Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th

Cir. 2014) (hereinafter, “Wellness”). While normally a court shall “presume[ ] that a cause lies

outside this limited jurisdiction,” Kokkonen, 511 U.S. at 377, the Supreme Court has “made clear

that ‘no anti-removal presumption attends cases invoking CAFA, which Congress enacted to

facilitate adjudication of certain class actions in federal court.’” Dudley, 778 F.3d at 912 (quoting

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). Nevertheless, a

defendant seeking removal on the basis of diversity jurisdiction must demonstrate the existence of

federal jurisdiction and the amount in controversy by a preponderance of the evidence. See 28

U.S.C. § 1446(c)(2)(B); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010);

Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).

III.   DISCUSSION

       The question before the Court is whether Plaintiff has standing under Article III of the

Constitution. To establish Article III standing, a “plaintiff must have (1) suffered an injury in fact,




                                                  4
                                                              Case No. 19-cv-61422-BLOOM/Valle


(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

       In Gerber, the plaintiff challenged the interpretation of the same fee schedule endorsement

at issue in the present case by the same Defendant as in the present case. Gerber, 925 F.3d 1205,

1209. There, the plaintiff sought declaratory relief and did not seek monetary damages. Id.

(“Although the complaint sought a declaration that GEICO had breached the policy, the complaint

stated that ‘there is no claim for monetary relief’ in the case.”). The Eleventh Circuit reiterated the

governing precedent for Article III standing for declaratory relief claims: a plaintiff seeking

declaratory relief only “must allege facts from which it appears that there is a ‘substantial

likelihood that he will suffer injury in the future.’” Gerber, 925 F.3d at 1211 (quoting Malowney

v. Federal Collection Deposit Grp., 193 F.3d 1342, 1346 (11th Cir. 1999)). The Eleventh Circuit

reasoned that because the defendant paid plaintiff’s assignor more than he was entitled to under

the insurance policy the plaintiff would not be able to recover anything from the defendant no

matter how the court interprets the disputed policy language. Id. at 1212. Accordingly, the

Eleventh Circuit held that Article III’s standing requirement was not met. Id. at 1216.

        In so holding, the Eleventh Circuit distinguished Gerber, in which the plaintiff did not

seek monetary damages, from Mills v. Foremost Ins. Co., 511 F.3d 1300 (11th Cir. 2008), an

insurance coverage dispute in which the plaintiffs sought declaratory relief and damages for breach

of contract. See Gerber, 925 F.3d at 1213–14. In Mills, the plaintiffs owned a mobile home that

was insured under a policy issued by the defendant, Foremost Insurance Company. Mills, 511 F.3d

at 1302. They filed a class action alleging that Foremost had failed to pay them (and other

insureds) for overhead, profit, and taxes after they sustained hurricane-damaged losses, and they

sought compensation for those “Withheld Payments.” Id. The district court granted the defendant’s



                                                  5
                                                             Case No. 19-cv-61422-BLOOM/Valle


motion to dismiss, holding that the plaintiffs lacked standing to bring their claims because they

failed to allege that they satisfied certain preconditions in the insurance policy to receive the

“Withheld Payments.” Id. at 1303. The Eleventh Circuit reversed the district court’s decision,

holding as to the issue of standing as follows:

       The complaint alleges that the Millses had a mobile home, that Foremost issued an
       insurance policy covering hurricane damage to the mobile home, that a hurricane
       damaged the Millses’ mobile home, that the Millses made a claim under the Policy
       for those damages, and that Foremost paid less on the claim than the Millses
       contend they are owed. Thus, the Millses clearly had standing to sue for damages
       under the Policy. See Wooden v. Bd. of Regents, 247 F.3d 1262, 1273–74 (11th
       Cir.2001) (stating that standing is essentially a determination of “whether the
       litigant is entitled to have the court decide the merits of the dispute or of particular
       issues,” and requires that a plaintiff have suffered a concrete, particularized injury
       that is caused by the challenged action of the defendant and can be redressed by a
       favorable court decision).

Id. at 1306–07 (11th Cir. 2008).

       In distinguishing Mills, the Eleventh Circuit in Gerber articulated the relevant distinctions

between the allegations in the two cases:

       Mills was not (as here) an exhaustion of benefits case. Rather, it was a coverage
       dispute that included a breach of contract claim seeking damages arising out of
       that dispute. This distinction is critical because if the plaintiffs had prevailed in
       Mills, they would have been entitled to the Withheld Payments. Thus, we found
       there that “the Millses clearly had standing to sue for damages under the Policy”
       because the plaintiffs alleged that the insurer “paid [them] less on the claim than
       [they] contend they are owed,” and a ruling in their favor on that point would
       entitle them to the money owed. 511 F.3d at 1307 (emphasis added). By contrast,
       when insurance benefits are fully exhausted (as here, and as in certain of the cases
       cited supra), there is no case or controversy because no money is owed regardless
       of how the case is ultimately decided. See, e.g., Harrison, 941 F.2d at 1193. Mills
       would apply if Gerber alleged breach of contract and sought damages. But, it
       specifically tailored its complaint to avoid such allegations

Gerber, 925 F.3d at 1214.

       Here, as in Mills and unlike in Gerber, Plaintiff is seeking monetary damages resulting

from Defendant allegedly paying less on certain insurance claims than Plaintiff contends it is owed.

If Plaintiff prevails it may be entitled to the difference between the amount Defendant reimbursed
                                                  6
                                                                 Case No. 19-cv-61422-BLOOM/Valle


Plaintiff and the full amount billed for the four charges for Russell’s medical services referenced

in the Complaint.1 Thus, Plaintiff has standing to sue under Defendant’s automobile policy.

Accordingly, Plaintiff’s Motion for remand is denied. Additionally, because the Court finds that a

hearing is unnecessary, Defendant’s request for a hearing on the Motion for Remand is denied. See

S.D. Fla. L.R. 7.1(b)(2) (“The Court in its discretion may grant or deny a hearing as requested,

upon consideration of both the request and any response thereto by an opposing party.”).

IV.     CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

Remand, ECF No. [7], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 19, 2019.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of Record




1
  Although the Complaint asserts a class claim for declaratory judgment, the relief it seeks includes an
award of monetary damages to the plaintiff. “It is generally held that a money judgment may be obtained
for damages sought as incidental or supplemental relief pursuant to a declaratory decree.” McAllister v.
Breakers Seville Ass'n, Inc., 41 So. 3d 405, 408 (Fla. 4th DCA 2010) (internal quotations omitted); see also
Vista Ctr. Venture v. Unlike Anything, Inc., 603 So. 2d 576, 577 (Fla. 5th DCA 1992) (holding trial court
did not err in setting the matter for trial on damages in declaratory judgment action because plaintiff
“requested general relief and the trial court may grant such relief including general damages”).


                                                     7
